     Case 2:19-cv-01350-APG-DJA Document 44 Filed 09/08/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      MARLON BROWN,                                          Case No. 2:19-cv-01350-APG-DJA
 6
                             Plaintiff,
 7                                                           ORDER
            v.
 8
      LAS VEGAS METROPOLITAN POLICE
 9    DEPARTMENT, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Reconsideration (ECF No. 34)

13   and Exhibit (ECF No. 35), filed on August 14 and 17, 2020. Defendants filed a Response (ECF

14   No. 41) on August 28, 2020. This matter is also before the Court on Plaintiff’s Motion for

15   Judicial Notice (ECF No. 42), filed on August 28, 2020.

16          The Court notes that a Notice of Appearance was filed on August 24, 2020 by attorney

17   Michael Mcavoyamaya indicating he now represents the Plaintiff. As such, Plaintiff shall not

18   continue to file anything personally with the Court and all filings must be made by the attorney.

19   Local Rule IA 11-6.

20          Moreover, Plaintiff’s personally filed request that the Court take judicial notice of his

21   discovery documents is procedurally improper. Plaintiff shall not file discovery documents with

22   the Court and judicial notice is not appropriate for a discovery document. As such, the Court will

23   deny Plaintiff’s Motion.

24          Similarly, Plaintiff’s personally filed request for reconsideration lacks merit. A district

25   court “possesses the inherent procedural power to reconsider, rescind, or modify an interlocutory

26   order for cause seen by it to be sufficient[,]” so long as it has jurisdiction. City of Los Angeles,

27   Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (quotation and

28   emphasis omitted); see also Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013).
     Case 2:19-cv-01350-APG-DJA Document 44 Filed 09/08/20 Page 2 of 2




 1   This district’s local rule LR 59-1 advises that “[a] party seeking reconsideration . . . must state

 2   with particularity the points of law or fact that the court has overlooked or misunderstood.” LR

 3   59-1(a). “Motions for reconsideration are disfavored. A movant must not repeat arguments

 4   already presented” except in narrow circumstances. Id. at (b).

 5          Plaintiff does not set forth a valid reason why the Court should reconsider Order ECF No.

 6   32. He merely restates the arguments that he has made multiple times before. Further, the Court

 7   is not persuaded that Plaintiff’s failure to respond to requests for admission for over 100 days

 8   should be excused. Therefore, it will deny his request for reconsideration.

 9          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration (ECF No.

10   34) is denied.

11          IT IS FURTHER ORDERED that Plaintiff’s Motion for Judicial Notice (ECF No. 42) is

12   denied.

13          DATED: September 8, 2020.

14
                                                            DANIEL J. ALBREGTS
15                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  Page 2 of 2
